Citation Nr: 9916430	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-06 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for a right shoulder 
rotator cuff tear, currently rated at 10 percent, to include 
the question of the propriety of the reduction from 20 
percent to 10 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel
INTRODUCTION

The veteran had active service from September 1979 to 
February 1988 and April 1989 to June 1993.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
in June 1996 that reduced the veteran's rating for his right 
shoulder rotator cuff tear from 20 percent to 10 percent.

The June 1996 rating decision also reduced the veteran's 
rating for a service connected lumbosacral strain from 10 
percent to noncompensable.  A subsequent hearing officer 
decision in June 1997 restored the veteran's 10 percent 
rating for lumbosacral strain, effective from the date of 
reduction.  During a hearing before a member of the Board in 
October 1998, the veteran stated that he wished to drop the 
issue of the rating for lumbosacral strain from appellate 
consideration, and that issue is therefore not currently 
before the Board.

On October 29, 1998, a hearing was held at the RO before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  On VA examination in November 1993, motion of the right 
shoulder was restricted by pain with complaints of bitter 
pain on abduction.  

2.  On VA examination in February 1996, the veteran had full 
passive motion of the right shoulder with complaints of pain; 
the examiner assessed the disability as mild to moderate.

3.  On VA examination in April 1997, it was found that the 
veteran had normal strength and no limitation of motion in 
his right shoulder; the examiner determined that there was no 
functional limitation of motion.


CONCLUSIONS OF LAW

1.  The reduction in rating for a right shoulder rotator cuff 
tear from 20 percent disabling to 10 percent disabling was 
proper.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.105, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and Part 4, Code 5201 
(1998).

2.  An increased rating for a right shoulder rotator cuff 
tear, currently rated at 10 percent, is not warranted.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, and Part 4, Codes 5201, 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records indicate that he was 
treated for right shoulder problems from August 1992 to 
November 1992.  The veteran was referred to a Physical 
Evaluation Board in February 1993 with a diagnosis of 
"rotator cuff tear, right shoulder."

A VA examination in November 1993 found "generalized 
tenderness over the right shoulder and particularly in the 
subdeltoid and subacromial area," with "signs of rotator 
cuff tear in this right shoulder with pain and weakness on 
initiation of abduction with the arm hanging at the side."  
On abduction, there was a great deal of pain and complained 
"bitterly of aggravation of pain with this motion."  
Passive motion for the right shoulder was noted as 90 degrees 
of abduction, with external rotation of 60 degrees, internal 
rotation of 45 degrees, and backward extension 70 degrees.  
Forward flexion was 150 degrees, with pain.  An x-ray showed 
"supraspinatus tendinitis and/ or rotator cuff tear [could] 
not be excluded," and that "except for mild sclerosis and 
minimal erosive change, the examination [was] unremarkable."  
The diagnosis given was of "right shoulder pain and probable 
rotator cuff injury."

By means of a rating action in October 1994, the RO granted 
service connection and a 20 percent rating for rotator cuff 
tear, right shoulder (major) under the provisions of Code 
5024-5203.  

Another VA examination in February 1996 found tenderness in 
the subdeltoid and subacromial area lateral in the right 
shoulder.  There was full range of motion passively, and 
abduction was 90 degrees in each shoulder joint, with slight 
pain in the right shoulder with abduction.  External rotation 
was 90 degrees in each shoulder, with pain in the right 
shoulder but not the left.  Internal rotation was 80 degrees 
in each shoulder with no pain in either, and backward 
extension was 70 degrees in each shoulder with no pain in 
either.  Forward flexion was 150 degrees in the right 
shoulder with no pain, equal to the left shoulder.  When the 
examiner put the veteran's arm into abduction to 90 degrees 
and then brought it straight up next to the veteran's ear, 
there was pain.  With both arms abducted to 90 degrees, the 
examiner pressed on them to bring them down to the side, and 
strength of abduction was equal in the two sides, but pain 
was noted in the right shoulder with the forced abduction.  
The diagnosis was "rotator cuff tear of right shoulder with 
continuing symptoms, mild to moderate."

An x-ray examination of the veteran's right shoulder in 
February 1996 found "mild erosive changes and sclerosis in 
the region of the supraspinatus tendon insertion," and 
"productive degenerative changes [sic] acromioclavicular 
joints and erosive changes along the superior margin of the 
proximal acromion."

By rating action in March 1996, the RO proposed to reduce the 
rating from 20 percent to 10.  By letter in March 1996, the 
veteran was notified of the proposed reduction and by means 
of a June 1996 rating action, the reduction was finalized 
effective September 1, 1996.  By letter dated in June 1996, 
the veteran was informed of the reduction.   

During a personal hearing at the RO in February 1997, the 
veteran testified that he had constant pain in his right arm, 
and frequent flare-ups in the right arm that required 
medication.  On a scale from 1 to 10, the veteran assessed 
the pain as a 6.  The veteran also testified that his 
shoulder had become worse, and not better since he had left 
military service.

A VA examination in April 1997 found "completely normal 
range of motion of the shoulder," and "muscle strength 
appear[ed] to be normal."  The examiner had the veteran 
initiate abduction with the elbow hanging at the side and had 
the veteran push out the elbow.  The veteran was noted to do 
this just as strongly on the right side as the left side.  
The examiner brought the elbow to a full 90 degrees of 
abduction and had the veteran hold it there, then pressed on 
the right arm as hard as he could, but could not force the 
veteran to drop the arm to the side.  The veteran did not 
complain of pain, and was noted to have "equal strength of 
abduction on the right and left sides."  External rotation 
in each shoulder was 90 degrees, and internal rotation was 80 
degrees.  The motions were noted to be "very slightly 
painful in the right shoulder, not the left," and the 
veteran did not flinch.  Forward flexion was 150 degrees, and 
assessed as normal, and backward extension was 70 degrees, 
and assessed as normal.  Muscle power was 5+ and there was no 
tenderness about the shoulder joint.

An x-ray examination in April 1997 found "a small 
enthesophyte projecting off the acromion," with "narrowing 
and osteophyte formation at the acromioclavicular joint."  
The glenohumeral joint space was maintained, there was 
nonspecific sclerosis involving the greater tuberosity, and 
no fracture was seen.

The diagnosis given in April 1997 by the VA examiner, who had 
also examined the veteran in November 1993 and February 1996, 
was of some pain in the right shoulder that had not increased 
since the prior examinations.  The veteran was noted to have 
"perfectly normal strength and he initiate[d] abduction well 
and without pain in his right shoulder."  The examiner also 
stated that "from a functional standpoint, [the veteran] 
[had] no limitation of motion."  Pain was noted with some 
ranges of motion, but was assessed as mild, and the veteran 
did not cringe.  There was "no weakness, no fatigability, no 
incoordination," with "normal musculature and no evidence 
of rupture of the rotator cuff at [that] time."  

During a hearing before a member of the Board in October 
1998, the veteran testified that he sometimes had tingling in 
his hand that radiated up his arm.  The veteran also 
testified that he sometimes had pain on a daily basis, or 
other times would not have any flare-ups, depending on his 
use of the arm.  The veteran stated that after some 
activities, he had pain in the shoulder joint that would last 
about three hours.  The veteran estimated that he usually had 
pain in the shoulder three days per week.  According to the 
veteran, this sometimes interferes with his work, and he 
stated that his arm does not feel as strong as it used to.



Analysis

Propriety of rating reduction

By a rating decision in March 1996, the RO proposed to reduce 
the rating for the veteran's service-connected right shoulder 
disability from 20 percent to 10 percent disabling.  That 
determination was based on a VA orthopedic examination in 
February 1996.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided, if additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  
38 C.F.R. § 3.105(e).

In this case, the RO proposed the reduction in a rating 
decision and letter to the veteran in March 1996, sent to the 
veteran's latest address of record.  No response from the 
veteran was received until December 1996, and the reduction 
was implemented in a June 1996 rating decision, effective 
from September 1996.

The February 1996 VA compensation examination upon which the 
reduction was based found that the veteran had full range of 
motion passively, and abduction in the right shoulder was 90 
degrees with slight pain on abduction.  External rotation was 
90 degrees with pain, and internal rotation was 80 degrees 
with no pain.  Backward extension was 70 degrees with no 
pain, and forward flexion was 150 degrees with no pain.  
Although some pain was noted, the examiner was able to put 
the veteran's arm into abduction to 90 degrees and bring it 
straight up.  Comparing the findings on this examination with 
those reported on examination in 1993, it is apparent that 
there was an improvement in the functional ability of the 
service connected right shoulder.  Whereas on the earlier 
examination, the veteran complained bitterly about pain on 
abduction, no such complaints were noted on the examination 
in 1996 and the examiner assessed the level of disability as 
only mild to moderate.  

The RO has rated this disability under Code 5024-5203.  Code 
5024 provides that tenosynovitis will be rated on the basis 
of limitation of motion of the affected part as degenerative 
arthritis.  Code 5003 provides that degenerative arthritis 
will be rated on the basis of limitation of motion.  When 
however, the limitation of motion of the specific joint 
involved in noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of major joints affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
staisfactory evidence of painful motion.  

Limitation of motion of the arm to 25 degrees from the side 
warrants a 40 percent evaluation for the major arm.  If the 
limitation is to midway between the side and shoulder level, 
a 30 percent rating is to be assigned for the major arm.  For 
limitation of arm motion to shoulder level, a 20 percent 
evaluation is warranted.  Code 5201.

Impairment of the clavicle or scapula is rated under Code 
5203.  This code provides 20 percent ratings for dislocation 
of the clavicle or scapula, or if there is nonunion with 
loose movement.  A 10 percent rating is warranted if there is 
nonunion without loose movement or there is malunion.  

The February 1996 VA examination found that the veteran had 
full range of motion, although some movement included 
complaints of pain.  Forward flexion was noted as 150 degrees 
in the right shoulder with no pain, equal to the left 
shoulder, abduction was 90 degrees with slight pain, also 
equal to the left shoulder, and the examiner was able to put 
the veteran's arm into abduction to 90 degrees and bring it 
straight up to his ear, with some pain noted.  The February 
1996 VA examination report shows that the veteran no longer 
had limitation of motion in his right arm to warrant a rating 
of 20 percent under Code 5201.  In fact passive motion was 
full and from a functional point of view, the examiner only 
assessed mild to moderate disability.  This would not be 
equivalent to limitation of motion to shoulder level, nor was 
there any loss of strength.  Functionally, it appears that 
the disability had improved to the extent that the veteran 
did not meet the criteria for a rating in excess of 10 
percent. Moreover there wasn't any nonunion demonstrated on 
x-ray examination which would be necessary to justify 
continuing the 20 percent rating under Code 5203.  Under the 
circumstances, the reduction from 20 percent to 10 percent 
for the veteran's right shoulder rotator cuff tear was 
proper.


Increased rating claim

In general, an allegation of increased disability is 
sufficient to establish as well-grounded a claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the veteran's claim concerning 
this issue is well grounded.  In addition, there is no 
indication that there are additional, unsecured records that 
would be helpful in this case.  Therefore, the Board has no 
further duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The applicable schedular criteria are as previously reported 
and will not be repeated at this time.

The veteran has testified that he has pain and less strength 
in his right shoulder.  However, the April 1997 VA 
examination report shows that the veteran had "completely 
normal range of motion of the shoulder," and that "muscle 
strength appear[ed] to be normal."  The veteran was noted to 
have "perfectly normal strength and he initiate[d] abduction 
well and without pain in his right shoulder."  The examiner 
also found that "from a functional standpoint, [the veteran] 
[had] no limitation of motion."  Pain on motion was assessed 
as mild, and the veteran did not cringe.  The examination 
found "no weakness, no fatigability, no incoordination," 
with "normal musculature and no evidence of rupture of the 
rotator cuff at [that] time."

The most recent medical evidence does not show any limitation 
of motion or significant functional limitation due to pain, 
and no evidence of rupture of the rotator cuff was noted.  
The Board finds, therefore, that an increased rating for the 
veteran's right shoulder rotator cuff tear is not warranted 
at this time.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  



ORDER

The reduction from 20 to 10 percent, effective from September 
1996, was proper.

Entitlement to an increased rating for a right shoulder 
rotator cuff tear, currently rated at 10 percent, is denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

